UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

HOME CARE ASSOCIATION OF )
AMERICA, et al., )
)
Plaintiffs, )
)
v. ) Case No. 14-cv-967 (RJL)
)
DAVID WEIL, tal.,
e ; FILEE
Defendants. ) jAN 1 1+ 2015
W Clark, as. District a Bankruptcy

‘ ’ ! bi
(January \iﬁb 2015) [Dkt. #23] Courts forthe District of Co um a

On December 22, 2014, I issued an Opinion and Order vacating the Third Party
Employment provision of the Department of Labor’s October 2013 regulations
implementing the 1974 Amendments to the Fair Labor Standards Act (“FLSA”), 29
U.S.C. §§ 201-19, because the rule conﬂicted with the statute itself. Dec. 22, 2014 Mem.
Op. (“Dec 22 Op.”) [Dkt. #21]; Dec. 22, 2014 Order [Dkt. #22]. Before me now is
another challenge by the same plaintiffs1 to a different part of the same Labor Department
regulations. Speciﬁcally, plaintiffs seek to vacate the Department of Labor’s narrowed
deﬁnition of “companionship services,” Section 552.6 of the new rule, promulgated in 78
Fed. Reg. 60,557, and to be codiﬁed at 29 C.F.R. § 552.6.

On December 24, 2014, plaintiffs moved for emergency injunctive relief to keep
Section 552.6 from coming into effect on January 1, 2015. Emergency Mot: for

l Plaintiffs here are Home Care Association of America, lntemational Franchise Association, and
National Association for Home Care & Hospice (together, “plaintiffs”), and defendants are David Weil,
in his ofﬁcial capacity as Administrator of the United States Department of Labor’s Wage and Hour
Division; Thomas E. Perez, in his ofﬁcial capacity as the Secretary of the Department of Labor; and the
Department of Labor itself(together, “defendants” or “the Department”). Compl. 11 l [Dkt. #1].

1

Temporary Stay of Agency Action and Req. for Expedited Consideration (“‘Pls.’ Mot”)
[Dkt. #23]. I granted a Temporary Restraining Order on December 31, 2014, staying the
regulation from going into effect for fourteen days. Dec. 31, 2014 Order [Dkt. #26]. On
January 8, 2015, having reviewed the parties’ extensive briefing, l consolidated plaintiffs’
motion for a preliminary injunction with consideration of the merits pursuant to Federal
Rule of Civil Procedure 65(a)(2). Jan. 8, 2015 Order [Dkt. #30]. The following day, I
heard oral arguments from the parties on the merits of plaintiffs’ case, construing
plaintiffs’ emergency motion as a motion for summary judgment on the merits. See
Morris v. District ofCOZumbia, No. 14—cv-0338, 2014 WL 1648293, at *2 (D.D.C. Apr.
25, 2014). After consideration ofthe parties’ pleadings, the arguments of counsel, the
relevant law, and the entire record in this case, plaintiffs’ motion is GRANTED and the
Department’s revised companionship services regulation currently scheduled to go into
effect on January 15, 2015, is VACATED.
BACKGROUND

This matter arises out of the same statutory and regulatory background described
more fully in my December 22, 2014 Opinion. See Dec. 22 Op. at 2-7. It concerns the
second prong of a two-prong attack on an exemption from paying overtime and minimum
wages: the companionship services exemption of the FLSA, codiﬁed at 29 U.S.C. §
213(a)(15). I vacated the ﬁrst prong, the third-party employer exemption, two weeks
ago. See Dec. 22 Op. The second prong, of course, is the rewritten “companionship

services” definition. The companionship services exemption prevents employers,

whether third-party or not, from being required to pay minimum and overtime wages to

2

their charges and drive them to places they cannot reach on their own. If the Department
believes otherwise, its staff needs to spend some more time with children!

It is important to note, as I did in my previous Opinion, that Congress did not limit
the companionship services exemption to services provided on a “casual basis,” as it did
for its babysitter exemption within the very same statutory provision. 29 U.S.C.
§ 213(a)(15); see Dec. 22 Op. at 13. Indeed, when discussing the companionship services
exemption in particular, legislators expressed their concern with the ability of their
constituents to pay for in-home care provided on a regular basis.7 l 19 Cong. Rec.
24,797-98 (1973) (statements ofSen. Dominick and Sen. Johnston).

Home care workers have been providing care to the elderly and disabled, under the
umbrella ofthe companionship services exemption, since the enactment ofthe 1974
Amendments. Here, I am once again faced with a long-standing regulation left
untouched by Congress for 40 years. See Dec. 22 Op. at 16. Congress has made
numerous changes to the F LSA exemptions—including, notably, the addition of a

7 The Department focuses on Congress’s goal in expanding FLSA protections to domestic employees via
the 1974 Amendments, but for the most part ignores the reality that Congress also had reasons for
exempting certain categories of workers from that expansion. Defs.’ Opp’n at 18~l9. Defendants
emphasize a statement in the Congressional committee reports to argue that “Congress sought to ‘include
within the coverage of the Act all employees whose vocation is domestic service?” Defs.’ Opp’n at l8~
l9 (quoting Senate Report No. 93-690, p. 20 (1974)) (emphasis added by defendants); see also House
Report No. 93-913 (1974). They appear to believe that Congress made its decisions where to draw
exemption lines by looking only at whether the workers at the time considered their work to be their
vocation, rather than at what type of work was being done by each category of employee and the
circumstances of their employment. That cannot be true, when one of the categories Congress exempted
was live-in domestic workers! It strains credulity to contend that Congress believed that all workers who
reside in the household in which they are employed do not consider their work to be their vocation. And
although Congress did observe that “[p]eople who will be employed in the excluded [casual babysitting
and companionship services] categories are not regular bread-winners or responsible for their families’
support,” Senate Rep. No. 93-690, p. 20 (1974); see also House Report No. 93-913, such an observation
regarding the then—current state ofthe labor market indicates neither why Congress exempted
companionship providers, nor that a future change in the state of the industry would warrant a change in
what services an exempt companion may provide.

ll

deﬁnition of “ﬁre protection activities” into the statute at 29 U.S.C. § 203(y), speciﬁcally

to clarify the meaning of the overtime exemption codiﬁed at 29 U.S.C. § 213(b)(20). Act
ofDec. 9, 1999, Pub. L. No. 106-151, § 1, 113 Stat. 1731 (“An Act To amend the Fair
Labor Standards Act of 1938 to clarify the overtime exemption for employees engaged in
ﬁre protection activities”). But Congress has not shown one iota of interest in cabining
the deﬁnition of companionship services, which has been interpreted by the Department
the same way for 40 years. Indeed, not a single one of the six bills introduced in
Congress after the Supreme Court’s decision in Coke addressed the deﬁnition of
“companionship services.” See Dec. 22 Op. at 5—6, 17. “It is well established that when
Congress revisits a statute giving rise to a longstanding administrative interpretation
without pertinent change, the ‘congressional failure to revise or repeal the agency’s
interpretation is persuasive evidence that the interpretation is the one intended by
Congress.” Commodin Futures Trading Comm ’n v. Schor, 478 US. 833, 846 (1986)
(quoting NLRB v. Bell Aerospace Ca, 416 US. 267, 275 (1974)).

Thus, I cannot help but conclude that Congress’s intent in 1974 to exempt from
minimum and overtime wage requirements domestic workers providing services,
including care to the elderly and disabled, is still as clear today as it was forty years ago.
Here, yet again, the Department is trying to do through regulation what must be done
through legislation. See Dec. 22 Op. at 17 and n.12. And, therefore, it too must be

vacated.

CONCLUSION

Millions of American families each day struggle ﬁnancially to care for their loved
ones who are either too elderly or inﬁrm to care for themselves. Congress is now, and
has been, keenly aware of that struggle for many decades. Indeed, as the baby—boomer
generation gets older, that struggle will be shared by an ever-increasing number of
families. The exemption Congress has provided third-party employers and individual
families with respect to minimum and overtime wages has been, and is, a central
component of Congress’s effort to insure that as many of those families as possible will
be able to survive that struggle. While the Department of Labor’s concern about the
wages of home care providers is understandable, Congress is the appropriate forum in
which to debate and weigh the competing ﬁnancial interests in this very complex issue
affecting so many families. Redeﬁning a 40—year-old exemption out of existence may be
satisfyineg efﬁcient to the Department of Labor, but it strikes at the heart of the balance
of power our Founding Fathers intended to rest in the hands of those who must face the

electorate on a regular basis.

Thus, for all ofthe foregoing reasons, plaintiffs’ motion for summary judgment
[Dkt. #23] is GRANTED. Accordingly, the United States Department of Labor’s
regulation deﬁning “companionship services,” promulgated in 78 Fed. Reg. 60,557 and

to be codiﬁed at 29 CPR. § 552.6, is hereby VACATED. An appropriate order shall

%
accompany this Memorandum Opinion. (W

i?
RICHARD i EoN

United States District Judge

 

l3

“any employee employed in domestic service employment to provide companionship
services for individuals who (because of age or inﬁrmity) are unable to care for
themselves (as such terms are deﬁned and delimited by regulations of the Secretary).” 29
U.S.C. § 213(a)(15).

The Department of Labor’s implementing regulations promulgated in the
aftermath of the 1974 Amendments deﬁned companionship services as follows:

As used in section 13(a)(15) of the Act, the term

“companionship services” shall mean those services which

provide fellowship, care, and protection for a person who,

because of advanced age or physical or mental inﬁrmity,

cannot care for his or her own needs. Such services may

include household work related to the care of the aged or

inﬁrm person such as meal preparation, bed making, washing

of clothes, and other similar services.
40 Fed. Reg. 7405. The deﬁnition further speciﬁed that companionship services could
include limited general household work, not to exceed 20 percent of total weekly work
hours, but that it did not include services "which require and are performed by trained
personnel, such as a registered or practical nurse.” Id. This deﬁnition remained
unchanged for the past 40 years.

In October 2013, however, after engaging in a full notice-and—comment

rulemaking process, the Department issued a Final Rule revising its domestic service

employment regulations at 29 CPR. Part 552. 78 Fed. Reg. 60,454 (“new rule” or “new

regulation”). The new rule, with the exception of those provisions challenged by
plaintiffs, went into effect on January 1, 2015.2 Id.

Together with the eradication of the exemption for third-party employers, the
Department issued a new, signiﬁcantly-narrowed, deﬁnition of companionship services,
Section 552.6 of the regulation. “As used in section l3(a)(15) of the Act, the term
companionship services means the provision of fellowship and protection for an elderly
person or person with an illness, injury, or disability who requires assistance in caring for
himself or herself.” 78 Fed. Reg. 60,557 (§ 552.6(a)). Although the new deﬁnition
included the provision of care, the care provided had to be attendant to, and in
conjunction with, the provision of fellowship and protection and it could not exceed 20
percent of the total hours worked per person and per workweek. Id. (§ 552.6(b)).
“Care,” as deﬁned by the new regulation, is assistance with “activities of daily living”
like dressing, feeding, and bathing, as well as assistance with “instrumental activities of
daily living” that allow the client to live independently at home, like driving and meal

preparation.3 Id.

2 See pages 2 to 7 of my earlier opinion tracing the chronology up to and after the Supreme Court’s
decision in Long Island Care at Home, Ltd. v. Coke, 551 US. 158 (2007). Dec. 22 Op. at 2—7.
3 The Department’s new regulatory deﬁnition reads in full:

§ 552.6 Companionship services.

(a) As used in section l3(a)(15) of the Act, the term companionship
services means the provision of fellowship and protection for an elderly
person or person with an illness, injury, or disability who requires
assistance in caring for himself or herself. The provision of fellowship
means to engage the person in social, physical, and mental activities,
such as conversation, reading, games, crafts, or accompanying the person
on walks, on errands, to appointments, or to social events. The provision
of protection means to be present with the person in his or her home or to

4

Plaintiffs are trade associations that represent third—party home care providers that

employ millions of workers and provide approximately 90 percent of the services within
the scope of the Department’s long-standing deﬁnition of “companionship services.”
Compl. W 9-11; Dec. 22 Op. at 16. However, the majority of their services would fall
outside of the conﬁnes of the new, narrower deﬁnition. Pls.’ Mem. in Supp. of
Emergency Mot. for Temp. Stay of Agency Action at 5 (“Pls.’ Mem.”) [Dkt #23-1].

In their Complaint, ﬁled in June 2014, plaintiffs challenged both the new
companionship services deﬁnition, Compl. W 34—39 (Counts III and IV), and the
Department’s third-party employment regulation addressed in my previous opinion, id.

W 26-33 (Counts I and II). Plaintiffs have requested that I vacate both of the challenged

accompany the person when outside of the home to monitor the person's
safety and well-being.

(b) The term companionship services also includes the provision of care
ifthe care is provided attendant to and in conjunction with the provision
of fellowship and protection and if it does not exceed 20 percent of the
total hours worked per person and per workweek. The provision of care
means to assist the person with activities of daily living (such as
dressing, grooming, feeding, bathing, toileting, and transferring) and
instrumental activities of daily living, which are tasks that enable a
person to live independently at home (such as meal preparation, driving,
light housework, managing ﬁnances, assistance with the physical taking
of medications, and arranging medical care).

(c) The term companionship services does not include domestic services
performed primarily for the beneﬁt of other members of the household.

(d) The term companionship services does not include the performance
of medically related services provided for the person. The determination
of whether services are medically related is based on whether the
services typically require and are performed by trained personnel, such
as registered nurses, licensed practical nurses, or certiﬁed nursing
assistants; the determination is not based on the actual training or
occupational title of the individual performing the services.

78 Fed. Reg. 60,557.

provisions of the Department’s new rule and enjoin the Department from enforcing them.
Compl. at 15 (Prayer for Relief).

Until I vacated the third-party employment regulation on December 22, 2014,
however, the third-party employers that comprise plaintiffs’ associations were not
permitted to “avail themselves” of the companionship services exemption, so changes to
its deﬁnition would have no direct impact on plaintiffs’ members. This new regulatory
scheme, as envisioned by the Department, would require third—party employers to pay
overtime and minimum wages to those providing services to the elderly and disabled
regardless of whether or not those services were encompassed within the new deﬁnition.
Plaintiffs contend that because they were concerned about their standing to challenge this
narrowed deﬁnition, they did not move in August for summary judgment on the
companionship services challenge when they sought relief on the third-party employment
regulation. Pls.’ Mem. at 9. But now that third-party employers maintain their ability to
utilize the statutory exemption, the regulatory deﬁnition of “companionship services”
will have a huge impact on plaintiffs’ member organizations—as well as other employers

and the clients the home care workers serve.

Thus, two days after my December 22, 2014, Opinion and Order vacating the new
third-party employment regulation, plaintiffs filed an emergency motion seeking a
temporary stay of the effective date of the revised companionship services deﬁnition.
Pls.’ Mot. They now argue that this new, narrower, regulation defining companionship
services violates the language and legislative intent of FLSA Section 13(a)(15) because it

“remov[es] ‘care,’ for all practical purposes, from the regulatory definition.” Pls.’ Mem.

6

at 3-4. They further contend, in essence, that this new deﬁnition would have the very
same impact on the industry as the third-party employment regulation I just vacated, by
effectively repealing the statutory exemption. Pls.’ Mem. at 3.

Notwithstanding their public pronouncement of non-enforcement of this regulation
for six months, 79 Fed. Reg. 60,974-75, the defendants declined to agree to a voluntary
stay of the new deﬁnition’s effective date. Pls.’ Mot. at 1. Thus, with the January 1,
2015, effective date looming, I heard oral argument on December 31, 2014, granted a
two-week temporary restraining order, Dec. 31, 2014 Order, and set an expedited brieﬁng
schedule for a preliminary injunction, Dec. 31, 2014 Docket Entry. After reviewing the
Department’s opposition and the plaintiffs’ reply, I decided to consolidate the preliminary
injunction hearing with consideration of the merits of plaintiffs’ challenge to the
deﬁnition. Jan. 8, 2015 Order. The parties were provided an opportunity to supplement
their briefs should they deem it necessary, id., which the Department did, Defs.’
Supplemental Brief [Dkt. #31], and I heard oral argument on January 9, 2015. Jan. 9,
2015 Docket Entry.

LEGAL STANDARD

On the merits, plaintiffs’ motion is one for summary judgment on the
administrative record. “Summary judgment is an appropriate mechanism for resolving
cases involving administrative rulemaking on the record, particularly where, as here, the

case turns chieﬂy on issues of statutory construction.” Indiv. Reference Servs. Grp., Inc.
v. FTC, 145 F. Supp. 2d 6, 22 (D.D.C. 2001) aﬂ’d sub nom. Trans Union LLC v. FTC,

295 F.3d 42 (DC Cir. 2002); see Troy Corp. v. Browner, 120 F.3d 277, 281 (DC. Cir.

7

1997). Under Rule 56(a), summary judgment is appropriate “if the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter oflaw.” Fed. R. Civ. P. 56(a); see, e.g., Celotex Corp. v. Catrett, 477 U.S.
317, 322 (1986).
ANALYSIS

Plaintiffs challenge an agency regulation promulgated through notice-and-
comment rulemaking, so I must apply the familiar two-step Chevron analytical
framework. Chevron, USA, Inc. v. Natural Res. Def Council, Inc, 467 U.S. 837, 842-
43 (1984); see United States v. Mead Corp, 533 U.S. 218, 229-30 (2001). At the ﬁrst
step, “the question [is] whether Congress has directly spoken to the precise question at
issue.” Chevron, 467 U.S. at 842. lfit is clear, Congressional intent must be given
effect. Id. at 842-43. A court “employ[s] traditional tools of statutory construction,” id.
at 843 n.9, including examination of the statute’s text, legislative history, structure, and

purpose, BelZAtl. Tel. Companies v. FCC, 131 F.3d 1044, 1047 (DC. Cir. 1997), to
determine Congressional intent.

“[I]fthe statute is silent or ambiguous with respect to the speciﬁc issue,” the
agency is entitled to deference. Chevron, 467 U.S. at 843. If Congress explicitly
delegates to an agency the authority to resolve an ambiguity or fill a gap, the agency’s
regulations doing so “are given controlling weight unless they are arbitrary, capricious, or
manifestly contrary to the statute.” Id. at 844. If an agency regulates under an implicit
delegation of authority, a court must uphold the agency’s interpretation unless it is

unreasonable. Ia’.

The companionship services exemption applies to “any employee employed in

domestic service employment to provide companionship services for individuals who
(because of age or inﬁrmity) are unable to care for themselves (as such terms are deﬁned
and delimited by regulations ofthe Secretary)” 29 U.S.C. § 213(a)(15). There is, to be
sure, ambiguity in the meaning of the term “companionship services,” and Congress has
explicitly delegated authority to the Department to deﬁne the term. But that does not
grant it a blank check to do so in a way that contradicts the Act itself.4

The statutory language of the exemption makes clear that companionship services
are services provided to elderly and disabled individuals who “are unable to care for
themselves.” Id. Now the Department is attempting to issue a regulation that would
write out of the exemption the very “care” the elderly and disabled need, unless it were
drastically limited in the quantity provided so as to be of little practical use.

In light of the statutory language, this case is resolved at Chevron Step 1.5

Although Congress has not deﬁned the outer bounds of companionship services, it has

4 The Department points to a phrase from my December 22, 2014, Opinion in which I recognize that
Congress delegated to the Department authority to deﬁne the term “companionship services”: “‘[t]he
Department, appropriately, has ﬁlled those [statutory] gaps through regulations, including revised
deﬁnitions for . . . “companionship services.””’ Defs.’ Opp’n to Pls.’ Req. for Preliminary Injunction at l
(“Defs.’ Opp’n”) [Dkt. #27] (quoting Dec. 22 Op. at 1 1-12) (alterations in defendants’ brief). The
Department neglects, however, to mention the footnote appended to the end of the sentence from which it
pulls its quote, in which I explicitly note that “[t]he Department’s effort to narrow the scope ofthose
exempted services through its new changes to the regulatory deﬁnitions of statutory terms is not before
me at this point.” Dec. 22 Op. at 12 n9; see also id. at 7 n.7 (recognizing that “[p]laintiffs also challenge
the new rule’s revised ‘companionship services’ deﬁnition in their Complaint, Comp]. W 34—39, but that
issue is not before the Court”). No one—Court or plaintiffs—disputes that it is appropriate for the
Department to issue a regulation deﬁning “companionship services,” or even that it may revise that
regulation. But that deﬁnitional authority remains bounded by the statute the regulation implements, and
is irrelevant when it comes to issues on which Congress has spoken.

5 Even if one were to take the Department’s position that the explicit delegation of authority to deﬁne
“companionship services” automatically moves the question along to the second step of Chevron, where
the agency is entitled to deference, see Defs.’ Opp’n at 17, the distinction is academic. It is “manifestly

9

spoken on the precise issue presented here, which is whether that deﬁnition must include,
in a meaningful way, the provision of care. The answer is yes. There are ambiguities in
the statute, but this is not one of them. The exemption clearly targets workers who
provide services to those who need care. Indeed, what services could possibly be
required more by those “unable to care for themselves” than care itself? Limiting that
care to only 20 percent of a worker’s total hours deﬁes logic,6 and Congressional intent.
The Department repeatedly titles companions “elder sitters” and likens them to
babysitters. See Defs.’ Opp’n at 19-23. The legislative history indicates that this analogy
was indeed in the minds of legislators at the time ofthe exemption’s passage. See, e.g.,
119 Cong. Rec. at 24,801 (Statements of Sen. Burdick and Sen. Williams). But what the
Department does not seem to realize, however, is that this analogy actually supports
plaintiffs’ position. Babysitters—good ones, at least—do not simply sit and stare at their
charges, ready to call for assistance if something should go wrong. And their duties can
extend far beyond playing games or making conversation. Babysitters provide care—
assistance with activities of daily living and instrumental activities of daily living—to the
extent the children they are watching are unable to care for themselves. A babysitter,
particularly one sitting for an infant or toddler, often is responsible for feeding, bathing,

and changing the clothes and diapers of the child. Babysitters regularly prepare food for

contrary to the statute,” Chevron, 467 US at 844, to define the “companionship services” term ofthis
statute as including such a stringent limitation on a companion’s ability to provide care.

6 The Department, apparently, chose 20 percent as the limit because it had used that number as a limit in
other FLSA regulations, 78 Fed. Reg. 60,467-68—not because of any relationship to clients’ needs or the
way services are provided.

10